                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                               TACOMA DIVISION

    ROSE NAOMI GLINES and DANNY L
    GLINES,

                        Plaintiffs,               Case No. 3:21-cv-05142-RSM
    v.

    C.R. BARD, INC., AND BARD
    PERIPHERALVASCULAR, INC.,

                        Defendants.




                                      ORDER
      Upon consideration of the Parties’ Joint Motion to Stay Proceedings, and upon good cause

shown, it is hereby ORDERED that the Motion is GRANTED, and that this matter is STAYED

for ninety (90) days.


      DATED this 7th day of May, 2021.




                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE
